USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                                                 United States Court of Appeals                     For the First Circuit                                                                No. 97-1554                     JULIO A. PEREZ-ALVARADO,                      Plaintiff, Appellant,                                v.        KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,                      Defendant, Appellee.                                          APPEAL FROM THE UNITED STATES DISTRICT COURT                                                FOR THE DISTRICT OF PUERTO RICO                                         [Hon. Hector M. Laffitte, U.S. District Judge]                                                             Before                                                    Boudin, Stahl and Lynch,                        Circuit Judges.                                                                     Juan F. Matos Bonet and Matos Bonet & Matos De Juan on brieffor appellant.     Guillermo Gil, United States Attorney, Lilliam Mendoza-Torro,Assistant United States Attorney, and Wayne G. Lewis, AssistantRegional Counsel, Social Security Administration, on brief forappellee.June 23, 1998            Per Curiam.  Claimant Julio Perez Alvarado appeals a    district court judgment that upheld the denial of his     application for Social Security disability benefits.  Alleging    that he suffers from bronchial asthma and back, left leg, and    chest pain, claimant maintains that he has been continuously    disabled since he fractured his left thigh bone in a 1976  automobile accident.         After thoroughly reviewing the record and the    parties' briefs on appeal, we conclude that the ALJ's decision    is supported by substantial evidence and uninfected by error of    law.  Contrary to claimant's contention on appeal, the ALJ was    not required to credit the vocational expert's testimony that    claimant could not work if he could not lift at all.  Dr.    Bonilla's report did not say that claimant was wholly unable to    lift.  To the contrary, the relatively benign findings recorded    in this report and the other medical evidence supported the    ALJ's conclusion that claimant retained the capacity to perform    at least the sedentary jobs that the vocational expert  described.    Accordingly, the judgment of the district court is    affirmed.